HEDRICK, Judge.
The record reveals that the judgment in this case was entered on 17 June 1971. The record on appeal was docketed in the Court of Appeals on 27 September 1971, which was more *425than ninety days from the date of the judgment appealed from. Although the record discloses that the court extended the time for the defendant to prepare and serve the case on appeal, and for the State to serve exceptions or countercase, there is nothing in the record indicating an extension of time to docket the record on appeal in the Court of Appeals. Therefore, the appeal is subject to dismissal for the defendant’s failure to comply with Rule 5 of the Rules1 of Practice in the Court of Appeals. However, the appeal is not dismissed, and we consider all the defendant’s assignments of error brought forward and argued in his brief.
The defendant’s contention that the court erred in denying his motion to suppress the evidence obtained as a result of the search of the defendant’s1 apartment because the search warrant was invalid is without merit. We hold the search warrant and the attached affidavit are in substantial compliance with statutory and constitutional requirements. G.S. 15-26; Aguilar v. Texas, 378 U.S. 108, 12 L.Ed. 2d 723, 84 S.Ct. 1509 (1964) ; Spinelli v. United States, 393 U.S. 410, 21 L.Ed. 2d 637, 89 S.Ct. 584 (1969) ; State v. Flowers, 12 N.C. App. 487, 183 S.E. 2d 820 (1971), cert. denied 7 Dec. 1971; State v. Vestal, 278 N.C. 561, 180 S.E. 2d 755 (1971).
The court did not err in allowing Officers Correll and Stroud to testify that they went to the defendant's “residence.” Although the word “residence” is in the nature of a conclusion, it is competent as a shorthand statement of fact describing where the officers went to execute the search warrant. State v. Nichols, 268 N.C. 152, 150 S.E. 2d 21 (1966) ; State v. Goines. 273 N.C. 509, 160 S.E. 2d 469 (1968).
It was not prejudicial error for the court to allow the State’s witnesses to testify that the defendant stated after the search and after his arrest, “That’s all. There’s not anymore,” or there “Ain’t anymore.” The record reveals the statement was made by the defendant voluntarily and not as a result of any interrogation by the officers; moreover, there is evidence in the record supporting the court’s finding and conclusion that the statement was made freely, understanding^ and voluntarily.
The court properly allowed the chemist to testify that in his opinion two of the glassine bags found in the defendant’s apartment contained heroin, since the record clearly discloses *426that the bags containing the white powder found in the defendant’s apartment were in the possession of the Charlotte Police Department at all times prior to the time that the white powder contained in the bags was analyzed by the chemist. State v. Preston, 9 N.C. App. 71, 175 S.E. 2d 705 (1970).
There was ample evidence to require the submission of this case to the jury, and the court’s instructions to the jury were fair and adequate and free from prejudicial error.
The defendant had a fair trial in the superior court free from prejudicial error.
No error.
Chief Judge Mallard and Judge Graham concur.